DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated November 1, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-6, 8-18, and 20-26 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 1, 2021.  Acknowledgement is made of Applicant's amendment of claims 1 and 13-15; and cancelation of claims 7, 19, and 27. 
Applicants elected without traverse Group I, drawn to a pharmaceutical composition comprising 3-beta-hydroxy-5-alpha-pregan-20-one, cholesterol or an ester thereof, and a mixture of acylglycerols as the elected invention and a pharmaceutical composition comprising 3-beta-hydroxy-5-alpha-pregan-20-one, cholesterol or an ester thereof, and a mixture of acylglycerols wherein the medium-chain acylglycerol includes at least about 95% triacylglycerols as the elected species in the reply filed on December 6, 2017.  The requirement is still deemed proper.  Claim(s) 5, 6, 9-12, and 16 remain withdrawn.  
Claims 1-4, 8, 13-15, and 17-26 are presently under examination as they relate the elected species: a pharmaceutical composition comprising 3-beta-hydroxy-5-alpha-pregan-20-one, cholesterol or an ester thereof, and a mixture of acylglycerols wherein the medium-chain acylglycerol includes at least about 95% triacylglycerols.
Priority
The present application is a continuation of US Application No. 14/626,490 filed on February 19, 2015, which is a divisional application of US Application No. 13/522,081 filed on August 17, 2012, which is a national stage entry of PCT/SE2011/050036 filed on January 14, 2011, which claims benefit of US Provisional Application No. 61/295,027 filed on January 14, 2010 and benefit of foreign priority to SE1050029-6 filed on January 14, 2010.  The effective filing date of the instant application is January 14, 2010. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/522,081, filed on January 14, 2011.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 1-4, 8, 13-15, and 17-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2010/0136105 A1, cited in the IDS) in view of Angeles Uribe et al (US 5,643,604) and Blaha et al (Biology of Reproduction, 1978; 18:441-447, cited in the IDS).
With regard to claims 1, 8, 17, 18, and 21-23, Chen teaches pharmaceutical compositions which include a carrier, where the carrier is formed from a combination of a triglyceride and at least two surfactants; upon dilution with an aqueous medium, the carrier forms a clear, aqueous dispersion of the triglyceride and surfactants (abstract).  Chen teaches a suitable therapeutic agent is the steroid class based on the pregnane structure, including epiallopregnanolone [0074]. Epiallopregnanolone can be construed to be the same as 3-beta-hydroxy-5-alpha-pregnan-20-one, as evidenced by Backstrom et al (US 6,455,516 B1, cited in the IDS).  Backstrom et al teach epiallopregnanolone is generic nomenclature for 3-beta-hydroxy-5-alpha-pregnan-20-one (Table 1).   Chen teaches the composition comprise one or more pharmaceutically acceptable triglycerides [0010]; among preferred triglycerides, particularly preferred triglycerides include glyceryl tricaprylate/caprate [0022]; a glyceryl tricaprylate/caprate is commercially available as Miglyol 812 (Table 1, [0021] and [0022]).  Chen further teaches the sterol and sterol derivatives are suitable surfactants; a preferred hydrophobic surfactant in this class is cholesterol [0038].   Thus, Chen teaches a composition 
While the reference may not be anticipatory insofar as one must select epiallopregnanolone from various kinase therapeutic agents,  cholesterol from various surfactants, and glyceryl tricaprylate/caprate from various triglycerides to formulate a pharmaceutical composition with improved solubilization of triglycerides and improved delivery of therapeutic agents as taught in Chen, it remains that it would have been prima facie obvious to a person of ordinary skill in the art, to have selected epiallopregnanolone, cholesterol and glyceryl tricaprylate/caprate to formulate a pharmaceutical composition with improved solubilization of triglycerides and improved delivery of therapeutic agents.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of therapeutic agent, triglyceride and surfactant individually and alternatively as equally useful in method of producing a pharmaceutical composition with improved solubilization of triglycerides and improved delivery of therapeutic agents.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  
Moreover, Angeles Uribe teaches a process for improving the control of the pharmacokinetic and pharmacological properties of an injectable pharmaceutically active substance which is adaptable for parenteral administration by injection (col 1, liens 7-11); among the preferred carrier substances, there may be mentioned by way of inactive substances which can constitute the structure of the microspheres (col 5, lines 29-31);  cholesterol, of 

Regarding the claimed weight ratio of cholesterol to 3-beta-hydroxy5-alpha-pregnan-20-one of instant claims 1, 17, 18, and 21-23, Chen does not explicitly teach the claimed ratios.  However, Blaha teaches cholesterol is a useful excipient for a pregnane compound.  Blaha teaches a higher concentration of 5-α-pregnane-3,20-dione (DHP) was made in a more oily formula containing 3 parts cholesterol, 11 parts sesame oil, 2 parts beeswax and 12% DHP (page 442, 1st column, 1st paragraph).  Assuming DHP is 12% wt of the whole formula, prima facie obvious to utilize a ratio of pregnane compound to cholesterol taught by Blaha as a starting point for optimizing the amount of cholesterol and 3-beta-hydroxy5-alpha-pregnan-20-one to formulate a composition comprising epiallopregnanolone, cholesterol, and a mixture of acylglycerols wherein the mixture of acylglycerols is a medium chain acylglycerol. 
 
Similarly, with regard to the claimed amount of epiallopregnanolone of claims 1, 8, 24-26, an amount of up to 75 mg/g is equivalent to an amount up to 7.5%; an amount of up to 50 mg/g is equivalent to an amount of up to 5.0%; an amount of no more than 30 mg/g is equivalent to an amount of no more than 3.0%; an amount of up to 40 mg/g is equivalent to an amount of up to 4.0%; and an amount of 25-40 mg/g is equivalent to an amount of 2.5-4.0%.  As set forth above, Blaha teaches an oily formula comprising 12% DHP (page 442, 1st paragraph).  Blaha also teaches a DHP composition comprising 6% DHP (Table 1).  At the time of the invention, it would have been prima facie obvious to utilize the amount of pregnane compound taught by Blaha as a starting point for optimizing the amount of 3-beta-hydroxy5-alpha-pregnan-20-one to formulate a composition comprising epiallopregnanolone, cholesterol, and a mixture of acylglycerols wherein the mixture of acylglycerols is a medium chain acylglycerol.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.

Regarding the limitation wherein at room temperature the composition is a liquid oil composition, the prior art does not explicitly teach the composition is a liquid oil composition at room temperature.  However, the above chemical properties depend, among other things, from the specific components, relative amounts, type of formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation of epiallopregnanolone, cholesterol, and a mixture of acylglycerols wherein the mixture of glyceryl tricaprylate/caprate that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 1, 8, 17-19, and 21-26 with a reasonable expectation of success.

With regard to claims 2 and 13-15, Chen teaches the composition comprise one or more pharmaceutically acceptable triglycerides [0010]; among the preferred triglycerides, particularly preferred triglycerides include glyceryl tricaprylate/caprate, commercially available as Miglyol 812 (Table 1, [0021] and [0022]).  Miglyol 812 is a medium chain triglyceride which is a caprylic/capric triglyceride as evidenced by Caelo (Miglyol®812 Material Data Sheet, see page 1, INCI-Name, obtained from the internet www.caelo.de/getfile.html?type=sdb_en&cntry=en&num=3274, June 11, 2015, cited in the IDS).  The Examiner has construed this to be a composition that is 100% triacylglycerol which reads on about 95% triacylglycerol.  Moreover, caprylic acid is a fatty acid with 8 carbon atoms and capric acid is a fatty acid with 10 carbon atoms, which reads on a mixture of acylglycerols that has a total combined percentage of fatty acids with 8 carbon atoms and fatty acids with ten carbon atoms of at least 95%.
Taken together, all this would result in the composition of claims 2 and 13-15 with a reasonable expectation of success.

With regard to claims 3 and 4, Chen teaches the therapeutic agent can be solubilized in the carrier, the triglyceride, surfactant or both the triglyceride and surfactant; the therapeutic agent can be present in a first solubilized amount, and second non-solubilized (suspended) amount [0066].  At the time of the invention, it would have been prima facie obvious to formulate the composition comprising epiallopregnanolone, cholesterol, and glyceryl tricaprylate/caprate wherein the epiallopregnanolone is suspended in a solution comprising the cholesterol and glyceryl tricaprylate/caprate or is dissolved in a solution comprising cholesterol and glyceryl 

With regard to claim 20, Chen teaches the disclosed compositions can also be formulated for parenteral administration [0132].  At the time of the invention, it would have been prima facie obvious to formulate the composition comprising epiallopregnanolone, cholesterol, and glyceryl tricaprylate/caprate for parenteral administration in view of the teachings of Chen, thus resulting in the composition of claim 20 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
Angeles Uribe discloses a formulation which incorporates solid cholesterol microspheres which comprise a pharmaceutically active substance; as the cholesterol is metabolized, the active substance is released into the bloodstream. These cholesterol microspheres are prepared by a complex process involving melting the cholesterol, incorporating the pharmaceutical agent, and then spraying the mixture under freezing conditions to form solid microspheres which "encapsulate" the pharmaceutical agent.  The skilled person, reviewing the disclosure of Angeles Uribe, would not be led to apply the teachings of Angeles Uribe to the system of Chen, which is related to solubilization of hydrophilic agents. The cholesterol microspheres of Angeles Uribe do not "solubilize" the active pharmaceutical agent, as that term is used by Chen. In this context, it must be re-emphasized that the presently claimed invention arises out of the inventors' surprising discovery that the addition of a sterol surprisingly 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Chen teaches a composition comprising epiallopregnanolone, cholesterol, and a mixture of acylglycerols wherein the mixture of acylglycerols is a medium chain acylglycerol.   Moreover, Chen teaches compositions including triglycerides and a combination of surfactants can solubilize therapeutically effective amounts of therapeutic agents; when they are mixed with an aqueous medium, the compositions are surprisingly able to form homogeneous, single-phase aqueous dispersions that are thermodynamically stable and optically clear; the optical clarity is indicative of a very small particle size within the aqueous dispersions, and this small particle size substantially reduces lipolysis dependence of the rate of bioabsorption, and other disadvantages of conventional triglyceride-containing formulations; use of these formulations is thus believed to result in an enhanced extent, rate and/or consistency of absorption of the therapeutic agent [0008].  Thus, Chen contemplates forming small particles with the triglycerides and surfactants to be mixed with an aqueous medium.  As set forth above, Angeles Uribe teaches a pharmaceutical formulation suitable for parenteral administration comprising cholesterol as a carrier substance and a pharmaceutically 


Applicant argues:
The solubility of steroid hormones is well known in the art to differ widely from one molecule to another. When presented with these data in Applicants' previous response in connection with the disclosure of Blaha, the Examiner responds, at p. 19 of the Official Action, that "the issue is whether the properties differ to such an extent that the difference is really unexpected." With all due respect, this is not the issue at hand. The issue here is whether the person of ordinary skill in the art, presented with a prior art formulation which includes one steroid hormone, would reasonably combine those teachings with that of a second and third publication, each of which describe formulations with different steroid hormones with different solubilities and other physical properties. The differences in these properties are not slight; indeed, the entire reason that Chen, and Blaha, and Angeles Uribe describe compositions with different ingredients is because the steroids described therein have meaningfully different solubilities and other physical properties, compelling different solutions for preparing compositions useful to administer those agents. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the skilled artisan would certainly look to teachings of formulations of steroid compounds for formulating other structurally similar steroid hormones.  These compounds are of sufficiently close structural similarity that there is a presumed expectation that such compounds would possess similar properties particularly in terms of solubility, permeability, etc.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner acknowledges that Blaha teaches progesterone is more soluble than DOC or DHP.  However, Blaha does not teach that any of the compounds are not soluble, only less soluble.  Thus, Blaha simply suggests that different compounds result in slightly different solubilities, which is well understood in the art.  Moreover, as set forth above, Chen establishes that glyceryl tricaprylate/caprate [(Miglyol 812) and cholesterol are suitable excipients for compositions comprising pregnane compounds, including epiallopreganolone.  Moreover, as set forth above, Angeles Uribe further establishes that cholesterol is an inactive carrier substance which is suitable for formulating an injectable pharmaceutical composition comprising a pregnane steroid for improving the control of the pharmacokinetic and pharmacological properties of an injectable pharmaceutically active substance.  The Examiner notes that the teachings of Blaha were relied upon to establish that compositions comprising structurally similar compounds comprising cholesterol and a triglyceride were known in the art and that it would have been prima facie obvious to one of ordinary skill in the art to utilize a 


Applicant argues:
The present claims further require particular weight ratios of sterol or ester thereof to 3-beta-hydroxy-5-alpha-pregnan-20-one. The Examiner acknowledges that there is no such teaching in Chen '105. However, according to the Examiner, Blaha teaches a composition comprising 3 parts cholesterol, 11 parts sesame oil, 2 parts beeswax and 12% 5-a-pregnane- 3,20-dione ("DHP"). By the Examiner's calculation at p. 8 of the Official Action, this results in a ratio of cholesterol to DHP of 12:16.5 or 1:1.375. It must be emphasized that the Blaha composition contains sesame oil. Sesame oil is not MCT, and the skilled person would not be led by the teachings of the cited publications to substitute MCT for the sesame oil in Blaha. 
The only reason that a skilled person, based on the disclosure of Chen, would be led to "optimize" a composition "comprising a steroid, 3- beta-hydrox-5-alpha-prengan-20-one; triglycerides, MCT; and cholesterol" is Applicants own disclosure and claims. The Examiner is impermissibly using the rejected claims as a roadmap to extract the claimed elements from the cited publications, ignoring the additional ingredients and other features of the cited compositions because including them would not lead to the presently claimed invention. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the obviousness rejection is based on the combined teachings of Chen, Angeles Uribe, and Blaha.  As set forth above, Chen teaches a composition comprising epiallopregnanolone, cholesterol, and a mixture of acylglycerols wherein the mixture of acylglycerols is a medium chain acylglycerol.  As set forth above, Angeles Uribe teaches a pharmaceutical formulation suitable for parenteral administration comprising cholesterol as a carrier substance and a pharmaceutically active substance homogenously disbursed within said cholesterol carrier substance (claim 1) wherein the pharmaceutically active substance comprises a steroidal sexual hormone (claim 7), wherein the sexual hormone is progesterone.  Thus, as set forth above, the skilled artisan would be further motivated to select cholesterol as a surfactant since it is a known inactive carrier substance for use in compositions comprising a pregnane steroid compound.  As set forth above, Blaha teaches compositions comprising structurally similar pregnane compounds, triacylglycerol, and cholesterol.  As set forth above, it would have been prima facie obvious to utilize the amount of pregnane compound taught by Blaha as a starting point for optimizing the amount of 3-beta-In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of pregnane compound, triacylglyceride, and cholesterol taught by Blaha as a starting point for optimizing the amounts and ratio of epiallopregnanolone, cholesterol, and a mixture of acylglycerols wherein the mixture of acylglycerols is a medium chain acylglycerol because amounts and ratios are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	

Conclusion
Claims 1-4, 7, 8, 13-15, and 17-26 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628